Citation Nr: 1643307	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  10-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depressive disorder and schizoaffective disorder, to include as secondary to service-connected disability.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for a left leg disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sleeplessness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983, and from January 1991 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded in December 2013 and February 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, additional development is necessary before a decision may be rendered in the issues on appeal.  

Pursuant to the Board's February 2015 remand, in June 2015 an addendum opinion was obtained with respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  The opinion was obtained in order to address whether any such disability may be related to the Veteran's service or to a service-connected disability, specifically a gastrointestinal disorder.  Upon review, the Board finds the June 2015 opinion insufficient for purposes of determining service connection.  The examiner opined that it was less likely as not that a psychiatric disorder had onset during the Veteran's second period of service.  In support of that opinion, the examiner noted only that the Veteran had denied depressive symptoms at various times and was not fully compliant with her medications, and that the Veteran's records did not indicate occupational impairment following service.  The examiner also opined that no acquired psychiatric disorder was caused by or a result of a gastrointestinal disorder.  The examiner also addressed whether the Veteran's sleeplessness is a symptom or manifestation of an acquired psychiatric disorder, but stated that such sleeplessness was multidetermined and that she could not estimate the contribution of mental illness to the sleep disturbance.  The Board finds the rationale provided in support of these opinions insufficient or, with respect to the opinion regarding secondary service connection, nonexistent.  Accordingly, the Board finds remand is again warranted so that an additional opinion may be obtained.  

Additionally, as the Board noted in its February 2015 remand, the Veteran has asserted that her diabetes mellitus, hypertension, and sleeplessness are proximately due to an acquired psychiatric disorder.  In addition, the record suggests that the Veteran might have neurologic involvement in her left leg which could be associated with diabetes mellitus.  As such, these claims are inextricably intertwined with the claim for entitlement to service connection for an acquired psychiatric disorder and therefore must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Furthermore, in order to prevent further delay, the Board also finds that if, and only if, entitlement to service connection for an acquired psychiatric disorder is awarded upon remand, additional opinions should be obtained which address any relationship between the Veteran's service-connected acquired psychiatric disorder and the claimed diabetes mellitus, hypertension, and sleeplessness, as well as an opinion addressing any relationship between the Veteran's diabetes mellitus and any left leg disability.  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).




Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since July 2012.

2.  After the above development has been completed to the extent possible, send the claims file to a VA examiner other than the examiner who conducted the March 2014 psychiatric examination and provided the February 2015 addendum, to obtain an addendum opinion with respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder and schizoaffective disorder.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

After review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder arose in service or is causally related to service.  The examiner must address all diagnoses (other than PTSD) of record, to specifically include major depressive disorder and schizoaffective disorder.

If any acquired psychiatric disorder other than PTSD is not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such was (a) caused by; or (b) has been permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the Veteran's service-connected gastrointestinal disorder.  If the examiner finds an acquired psychiatric disorder other than PTSD has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to the service-connected disability. 

The examiner should also address the extent to which sleeplessness is a symptom or manifestation of an acquired psychiatric disorder.

A complete medical rationale must be provided for any opinion expressed.  

3.  If, and only if, service connection is awarded for an acquired psychiatric disorder other than PTSD, send the claims file to a qualified VA examiner or examiners for opinions with regard to the Veteran's claims for entitlement to service connection for diabetes mellitus, type II, hypertension, and a left leg disability.  The claims file must be reviewed by the examiner(s).  If examinations are deemed necessary to respond to the request, such should be scheduled.  

After review of the claims file, the examiner(s) should opine as to whether it is at least as likely as not (50 percent probability or greater) that diabetes mellitus, type II, and/or hypertension are (a) caused by; or (b) have been permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of an acquired psychiatric disorder other than PTSD.  If the examiner finds that any disability has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to the acquired psychiatric disorder. 
The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that a left leg disability is (a) caused by; or (b) has been permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of diabetes mellitus, type II.  If the examiner finds that such disability has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to diabetes mellitus, type II. 

A complete medical rationale must be provided for any opinion expressed.  

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

